Citation Nr: 0932884	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to 
June 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In October 2005, as support for his claim, the Veteran and 
his wife testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.

In an April 2006 decision, the Board granted a claim for 
service connection for tinnitus.  However, the Board denied 
other claims for service connection for bilateral posterior 
tibial neuralgia, bilateral knee, hip, and low back 
disorders, including secondary to service-connected 
disability, bilateral onychomycosis (claimed as a fungal 
infection of the toenails, foot fungus, skin condition and 
neuroma), and for an increased rating for bilateral pes 
planus.  The Board also remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, claims for service 
connection for hallux limitus of the right great toe and 
concerning whether there was new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss. 

Regarding the new and material evidence claim for bilateral 
hearing loss, the RO had adjudicated this claim in 2004 on 
the merits, without the required deference to a prior denial 
of this claim in 1992.  The Board therefore concluded that it 
must first determine whether the evidence warranted reopening 
this claim, and that it did not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that 
new and material evidence had been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); VAOPGCPREC 05-92 (March 
4, 1992).

In an April 2009 decision, on remand, the AMC granted service 
connection for hallux limitus of the right great toe and 
assigned a noncompensable (0%) rating retroactively effective 
from April 12, 2004.  The Veteran did not appeal either 
that initial rating or effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and effective 
date).  So that claim is no longer on appeal, meaning the 
sole remaining issue for consideration is whether there is 
new and material evidence to reopen the claim for service 
connection for bilateral hearing loss.

In June 2009 the Veteran submitted additional evidence that 
the RO had not considered.  But in a July 2009 post-remand 
brief, his representative waived the right to have the RO 
initially consider this additional evidence.  38 C.F.R. §§ 
19.9, 20.800, 20.1304(c) (2008)

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed July 1992 rating decision denied the claim 
for service connection for hearing loss.

2.  The additional evidence submitted since that July 1992 RO 
rating decision is cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1. The July 1992 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. §§ 3.102, 3.156, 3.159..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board's April 2006 remand was for VCAA 
compliance.  And, on remand, the duty-to-notify requirement 
was accomplished by way of a VCAA letter from the AMC to the 
Veteran later in April 2006.  That letter satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
That letter also advised the Veteran that a downstream 
disability rating and an effective date will be assigned if 
his claim for service connection is eventually reopened and 
granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In addition, specifically with regards to the need to submit 
new and material evidence to reopen his claim, a March 2007 
VCAA notice letter is compliant with the decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since the letter explained 
the bases of the prior denial of the claim (i.e., apprised 
him of the deficiencies in the evidence when the claim was 
previously considered).  See also VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  

The Board realizes the RO did not provide the Veteran all of 
this required VCAA notice, including concerning Dingess and 
Kent, prior to issuing the November 2004 rating decision that 
denied service connection for hearing loss on the merits, 
rather than first determining whether there was new and 
material evidence to reopen the claim.  But in Pelegrini II, 
the Court clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC. Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, after providing all required VCAA notice on remand in 
April 2006 and May 2007, the AMC went back and readjudicated 
the claim in the April 2009 SSOC.  So after providing this 
required notice, the AMC reconsidered the claim, including 
addressing any additional evidence received in response to 
the notice.  Thus, the timing defect in the provision of the 
notice has been rectified.



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
specific allegation of prejudicial error in the VCAA notice 
they received (or did not receive), including in terms of 
when they received it - post-adjudicatory, so after the 
initial consideration of the claim.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs) and his VA 
treatment records.  As well, he has submitted personal 
statements, testified at a hearing before the Board, and 
provided duplicate STRs.  A VA audiological examination was 
performed in 2004 to assess the nature and etiology of his 
hearing loss, although, unless and until there is new and 
material evidence to reopen the claim, this is not required.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In his June 2009 
response to the SSOC, the Veteran submitted additional 
evidence and then indicated he had no further evidence to 
provide, so no other evidence forthcoming.  The Board is also 
satisfied as to substantial compliance with its April 2006 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.



II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Bilateral Hearing Loss

As already explained, the RO denied service connection for 
hearing loss in a July 1992 rating decision.  The Veteran 
asserted that he was exposed to weapons fire during service 
resulting in his hearing loss.  The evidence considered by 
the RO in that initial decision included his STRs, which did 
not contain any indication of hearing loss either in the way 
of a relevant complaint (e.g., subjective symptom) 
or objective clinical finding (e.g., a pertinent diagnosis).  
His military service had ended in June 1955, and a December 
1967 VA medical examination report had included no pertinent 
complaints and it was specified in the report that no 
hearing loss was noted.  Private and government audiological 
testing dating from 1985 through 1992 showed treatment for 
bilateral severe high frequency hearing loss.  But the RO 
determined there was no evidence of bilateral hearing loss 
incurred in or aggravated by the Veteran's military service 
or to a compensable degree within one year after his service 
ended to otherwise warrant granting service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The RO 
indicated the Veteran's high frequency hearing loss was first 
shown in 1985, and that it was not the result of his service. 

The RO notified the Veteran of that decision later in July 
1992 and apprised him of his procedural and appellate rights, 
but he did not initiate or perfect an appeal.  So that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

The Veteran filed his current petition to reopen this claim 
for service connection for bilateral hearing loss in April 
2004. 

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material." See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material. Justus v. Principi, 3 Vet. App. 510, 513 
(1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection bilateral hearing loss is the evidence 
that has been added to the record since the final and binding 
July 1992 rating decision. 

The vast majority of the additional evidence received consist 
of VA and some private clinical records dating from 1998 
through 2006.  These records concern the Veteran's treatment 
for unrelated disorders, so although new, they are not 
material.  In addition, there are previously considered STRs, 
so they are not new.  Clearly, this evidence is duplicative 
or cumulative or does not raise a reasonable possibility of 
substantiating the claim.

This additional evidence also includes VA clinical records 
from March through August 2004 showing the Veteran's 
complaints of hearing loss and his report that he was 
subjected to weapons fire in service, without the use of ear 
protection.  He also acknowledged working for 40-plus years 
since service in construction.  The results of his August 
2004 VA audiological examination, which included review of 
his claims file for the pertinent medical and other history, 
revealed he had moderate-to-severe high frequency 
sensorineural hearing loss in his right ear and moderate-to-
severe mixed hearing loss in his left ear.  But more 
importantly, the VA examiner determined, based on the 
Veteran's reported history, that it was not likely that his 
hearing loss was incurred in service, but instead more likely 
the result of post-service noise exposure.  The report of a 
contemporaneous August 2004 otolaryngological (ear, nose and 
throat) examination indicated that the mixed hearing loss in 
the left ear was "new onset," further discounting the 
notion that it related back to noise exposure coincident with 
the Veteran's military service.



Also submitted in 2004 and more recently were photographic 
copies of soldiers firing weapons, annotated by the Veteran, 
to illustrate these soldiers were not wearing ear protection 
and, thus, did not have this preventive benefit.

These records are "new" in the sense they did not exist at 
the time of the now final and binding July 1992 rating 
decision and, therefore, were not and for that matter could 
not possibly have been considered when making that initial 
determination.  However, since none of these records 
indicates the Veteran's current bilateral hearing loss began 
during his service or even during the one-year presumptive 
period after his service ended, they are not material to the 
central issue in this case - that is, the most germane 
determination of whether there is a correlation between his 
current bilateral hearing loss and events (namely, excessive 
exposure to loud noise) that occurred coincident with his 
military service.  In fact, to the contrary, the VA 
audiological and ear examiners expressly concluded against 
the Veteran's claim, specifying that his current hearing loss 
is unrelated to his military service but, instead, more 
likely the result of other unrelated factors, the most 
notable of which being his exposure to loud noise for many 
years after service in his civilian life.  So while there is 
no disputing he has bilateral hearing loss, and in fact has 
for years, the evidence does not suggest any association 
between his hearing loss and his military service.  38 C.F.R. 
§§ 3.303, 3.385.  In other words, the newly submitted records 
neither relate to an unestablished fact necessary to 
substantiate the claim nor raise a reasonable possibility of 
substantiating the claim.  Thus, these additional records 
submitted since the July 1992 rating decision cannot serve to 
reopen the claim of service connection for bilateral hearing 
loss, inasmuch as they are not new and material.  
See 38 C.F.R. § 3.156.

The Board also has considered the Veteran's lay statements in 
support of his claim, and those of his wife during the 
hearing.  Their statements, however, are merely cumulative of 
his prior assertions and statements in July 1992, attributing 
his hearing loss to weapons fire during his duties while in 
service.  That is to say, they are merely reiterating 
arguments he made previously.  So this is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  But even 
assuming for the sake of argument that these statements and 
assertions are new, they still are not material within the 
meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Indeed, in Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court reiterated this, 
specifically noting that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss.  And in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply, and the petition to 
reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


